


Exhibit 10.88

 

Prospect Medical Holdings, Inc.

Stock Option Agreement

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of Prospect Medical Holdings, Inc. (the “Company”) has determined that it would
be in the best interests of the Company and its stockholders to grant the Option
provided for herein to the Optionee as set forth in the Notice of Grant of Stock
Option attached as Exhibit “A” (the “Notice”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Definitions. Whenever the following
terms are used in this Stock Option Agreement (the “Agreement”), they shall have
the meanings set forth below and as defined in the Notice.

 

(a)                                  “Affiliate” means any entity that is
consolidated with the Company for financial reporting purposes.

 

(b)                                 “Cause” includes (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct substantially prejudicial to the business
of the Company or any Affiliate. The determination of the Committee as to the
existence of “Cause” will be conclusive on the Optionee and the Company.

 

(c)                                  “Change in Control” occurs when, after the
grant of the Option, any person (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, or any successor
thereto (the “Act”) (other than any person who on the date of grant of the
Option is a director or officer, or holder of more than 10% of the Shares, of
the Company or an Affiliate of the Company) is or becomes the beneficial owner
(as defined in Rule 1 3d-3 of the Act) directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then-outstanding securities entitled to vote in the election of
directors

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended, or any successor thereto.

 

(e)                                  “Disability” has the meaning ascribed to it
in an employment agreement between the Company and the Optionee or, if not
defined therein, then it shall have the meaning ascribed to it under
Section 22(e)(3) of the Code, as determined by the Committee.

 

(f)                                    “Expiration Date” means the date set
forth on the Notice.

 

(g)                                 “Fair Market Value” means, as of any date,
the value of the Shares determined as follows:

 

(i)                                     if the Shares are publicly traded and
are listed on a national securities exchange, the last reported sale price or,
if no such reported sale takes place on such date, the

 

1

--------------------------------------------------------------------------------


 

average of the closing bid and asked prices on the principal national securities
exchange on which the Shares are listed or admitted to trading;

 

(ii)                                  if the Shares are quoted on the American
Stock Exchange (“AMEX”), the last reported sale price on the AMEX or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices;

 

(iii)                               if the Shares are publicly traded but are
not quoted on the AMEX nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by the Wall Street Journal, for the over-the-counter market;
or

 

(iv)                              if none of the foregoing is applicable, by the
Committee in good faith.

 

(h)                                 “Good Reason” means (i) a breach by the
Company or any Affiliate of any employment or consulting agreement to which the
Optionee is a party and (ii) following a Change in Control, (x) the failure of
the Company to pay or cause to be paid the Optionee’s base salary or annual
bonus when due or (y) any substantial and sustained diminution in the Optionee’s
authority or responsibilities materially inconsistent with the Optionee’s
position; provided that either of the events described in clauses (x) and
(y) will constitute Good Reason only if the Company fails to cure such event
within 30 days after receipt from the Optionee of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” will cease
to exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Optionee’s  knowledge thereof, unless the Optionee has given
the Company written notice of his or her termination of employment for Good
Reason prior to such date.

 

(i)                                     “Shares” means shares of common stock of
the Company, $0.01 par value per share.

 

(j)                                     “Vested Portion” means, at any time, the
portion of an Option which has become vested, as described in Section 3 of this
Agreement.

 

2.                                       Grant of Option. The Company hereby
grants to the Optionee the right and option (the “Option”) to purchase, on the
terms and conditions set forth in the Notice and hereinafter set forth, the
number of Shares set forth in the Notice.  The purchase price of the Shares
subject to the Option (the “Option Price”) shall be as set forth on the Notice. 
The Option is intended to be a non-qualified stock option, and as such is not
intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.

 

3.                                       Vesting of the Option.

 

(a)                                  In General.  Subject to Sections 3(b) and
3(c), the Option shall vest and become exercisable at such times as are set
forth in the Notice.

 

(b)                                 Change in Control. Notwithstanding the
foregoing, in the event of a Change in Control, the Option shall become vested
as to all the Shares subject thereto.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Termination of Employment.  If the
Optionee’s employment with the Company and its Affiliates is terminated by the
Company for cause (including, unless otherwise determined by the Committee,
Optionee’s change in status from an employee to a non-employee (other than
director of the Company or any Affiliate)), or if the Optionee terminates his
employment without Good Reason, the Option, to the extent not then vested, shall
be immediately canceled by the Company without consideration; provided, however,
that if the Optionee’s Employment is terminated for any other reason, including
the death or Disability of the Optionee, the unvested portion of the Option, to
the extent not previously cancelled or forfeited, shall immediately become
vested and exercisable.  The Vested Portion of the Option shall remain
exercisable by the Optionee (or his representative) for a period ending on the
earlier of (A) three years following the date of such termination or (B) the
Expiration Date.  If the Optionee is absent from work with the Company or with a
Affiliate because of a temporary disability (any disability other than a
Disability), or on an approved leave of absence for any purpose, the Optionee
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated employment, except to the extent that the
Committee so determines.

 

4.                                       Exercise of Option. Except as provided
below, the Vested Portion of the Option shall remain exercisable until the
Expiration Date.

 

(a)                                  The Vested Portion of an Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only. Such notice shall specify the number of Shares for which the
Option is being exercised, shall be signed (whether or not in electronic form)
by the person exercising the Option and shall make provision for the payment of
the Option Price. Payment of the aggregate Option Price shall be paid to the
Company, at the election of the Committee, pursuant to one or more of the
following methods: (A) in cash, or its equivalent; (B) by transferring Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased to the Company and satisfying such other requirements as may be
imposed by the Committee; provided that such Shares have been held by the
Optionee for no less than six (6) months (or such other period as established
from time to time by the Committee or generally accepted accounting principles);
(C) partly in cash and partly in Shares; or (D) if there is a public market for
the Shares at such time, subject to such rules as may be established by the
Committee, through delivery of irrevocable  instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the aggregate Option Price. No
Optionee shall have any rights to dividends or other rights of a stockholder
with respect to the Shares subject to the Option until the issuance of the
Shares.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, absent an available exemption to registration or
qualification, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole reasonable discretion determine to be necessary or advisable.

 

3

--------------------------------------------------------------------------------


 

(i)                                     Upon the Company’s determination that
the Option has been validly exercised as to any of the Shares, the Company shall
issue certificates in the Optionee’s name for such Shares. However, the Company
shall not be liable to the Optionee for damages relating to any delays in
issuing the certificates to the Optionee, any loss by the Optionee of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.

 

(ii)                                  In the event of the Optionee’s death, the
Vested Portion of an Option shall remain vested and exercisable by the
Optionee’s executor or administrator, or the person or persons to whom the
Optionee’s rights under this Agreement shall pass by will or by the laws of
descent and distribution as the case may be, to the extent set forth in
Section 4(a) of this Agreement. Any heir or legatee of the Optionee shall take
rights herein granted subject to the terms and conditions hereof.

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, Optionee’s right to exercise the Option shall not
occur unless and until the receipt of approval of the Option by the stockholders
of the Company.

 

5.                                       Legend on Certificates; Listing of
Shares. The certificates representing the Shares purchased by exercise of an
Option shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, AMEX or any stock
exchange upon which such Shares are listed, any applicable federal or state laws
and the Company’s Certificate of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.  The Company shall seek the listing of the
Shares with the AMEX, in accordance with the rules and regulations of the AMEX.

 

6.                                       Transferability. Unless otherwise
determined by the Committee, an Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Optionee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

 

7.                                       Withholding. The Optionee may be
required to pay to the Company or an Affiliate and the Company or the Affiliate
shall have the right and is hereby authorized to withhold from any payment due
or transfer made under the Option or from any compensation or other amount owing
to Optionee the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of the Option, its
exercise, or any payment or transfer under the Option and to take such action as
may be necessary in the option of the Company to satisfy all obligations for the
payment of such taxes.

 

8.                                       Securities Laws. Upon the acquisition
of any Shares pursuant to the exercise of an Option, the Optionee will make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                       Giving Notice. Any notice given under
this Agreement shall be addressed to the Company in care of its Corporate
Secretary at the principal executive office of the Company, with a copy to the
Director, Human Resources, at the principal executive office of the Company, and
to the Optionee at the address appearing in the personnel records of the Company
for the Optionee or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

 

10.                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws, and any and all disputes between the
Optionee and the Company or any Affiliate relating to the Option shall be
brought only in a state or federal court of competent jurisdiction sitting in
Wilmington, Delaware and the Optionee and the Company hereby irrevocably submit
to the jurisdiction of any such court and irrevocably agree that venue for any
such action shall be only in any such court.

 

11.                                 Entire Agreement. This Agreement, together
with the Notice, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement or the Notice shall affect or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement or the Notice.

 

12.                                 Modifications And Amendments. The terms and
provisions of this Agreement and the Notice may be modified or amended only by
written instrument signed by the parties following approval by the Committee.

 

13.                                 Waivers And Consents. Except as provided
herein, the terms and provisions of this Agreement and the Notice may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement or the
Notice, whether or not similar. Each such waiver or consent shall be effective
only in the specific instance and for the purpose for which it was given, and
shall not constitute a continuing waiver or consent.

 

14.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be considered an original and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party hereto. Execution and
delivery shall be deemed effective whether made via hard copy with manual
signatures or via email or fax transmission with facsimile signatures.

 

(Signature Page Follows)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
20th day of August, 2008 at Los Angeles, California.

 

 

COMPANY

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

/s/ Linda Hodges

 

 

 

Name:

Linda Hodges

 

 

 

Title:

Executive Vice President

 

 

 

 

OPTIONEE

 

 

 

 

   /s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

6

--------------------------------------------------------------------------------


 

Prospect Medical Holdings, Inc.

Notice of Grant of Stock Option

 

PROSPECT MEDICAL HOLDINGS, INC. (the “Company”), pursuant to action of the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) taken on August 20, 2008, granted to the undersigned the
following stock option (the “Option”) to purchase common stock of the Company
(“Shares”), subject to the terms and conditions of this Notice of Grant of Stock
Option (the “Notice”) and the Stock Option Agreement (the “Agreement”). The
Agreement is incorporated into and made a part of this Notice.

 

1.                                       Participant’s Name: Samuel S. Lee
(“Optionee”)

 

2.                                       Grant Information for this Award:

Date of Grant:                      August 20, 2008

Exercise Price per Share:                $2.40

Total Number of Shares Subject to Option: 1,456,250

Option Expiration Date:                    August 20, 2013

 

3.                                       Vesting: If the Optionee is in the
employ of the Company at each of the following dates, the Option shall be
exercisable for the number of Shares indicated:

 

Shares

 

Vesting Date

 

Performance Vesting (Yes/No)

 

833,333

 

Aug. 20, 2008

 

No

 

311,459

 

Mar. 19, 2009

 

No

 

311,458

 

Mar. 19, 2010

 

No

 

 

subject to the terms of the Agreement.

 

4.                                       I acknowledge that I have read and will
comply with the Company’s Insider Trading Policy, which I understand may be
updated from time to time.

 

5.                                       I acknowledge and agree that I will owe
withholding taxes at the time of each exercise of a vested portion of the Option
and that I must elect the method of payment of such withholding taxes in advance
of each exercise in accordance with the procedures established by the Company,
and that such procedures may change and be updated over time.

 

6.                                       This Notice may be executed in one or
more counterparts, each of which shall be considered an original and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered to the other party hereto. Execution and delivery
shall be deemed effective whether made via hard copy with manual signatures or
via email or fax transmission with facsimile signatures.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Notice to be signed by its duly
authorized officer or agent as of the 20th day of August, 2008.

 

 

Prospect Medical Holdings, Inc.

 

 

 

 

 

 

 

By:

/s/

Linda Hodges

 

 

Linda Hodges

 

 

Executive Vice President

 

 

Accepted and Agreed to:

 

 

Participant:

/s/ Samuel S. Lee

 

 

Samuel S. Lee

 

 

 

Home Address:

 

Business Address:

 

 

 

 

 

10780 Santa Monica Blvd., Suite 400

 

 

 

 

 

Los Angeles, California 90025

 

--------------------------------------------------------------------------------
